USCA4 Appeal: 22-6420      Doc: 8        Filed: 08/26/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6420


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DEYONTA HINTON, a/k/a Red, a/k/a Mike,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Mark S. Davis, Chief District Judge. (2:15-cr-00080-MSD-RJK-5)


        Submitted: August 23, 2022                                        Decided: August 26, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Deyonta Hinton, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6420         Doc: 8       Filed: 08/26/2022      Pg: 2 of 2




        PER CURIAM:

               Deyonta Hinton appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(A) motion for compassionate release. We review a district court’s order

        granting or denying a compassionate release motion for abuse of discretion. United States

        v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating standard of review), cert. denied, 142 S. Ct.

        383 (2021).

               Limiting our review of the record to the issues raised in Hinton’s informal brief, we

        find no reversible error. See 4th Cir. R. 34(b); see also Jackson v. Lightsey, 775 F.3d 170,

        177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit

        rules, our review is limited to issues preserved in that brief.”). We conclude that the district

        court did not abuse its discretion and sufficiently explained the reasons for the denial. See

        United States v. High, 997 F.3d 181, 189 (4th Cir. 2021) (affirming district court’s order

        denying compassionate release where “[t]he court’s rationale . . . was both rational and

        legitimate under [18 U.S.C. § 3553(a)]” and “the court sufficiently explained its denial to

        allow for meaningful appellate review” (internal quotation marks omitted)). We therefore

        affirm the district court’s order and deny Hinton’s motion to appoint counsel.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                          AFFIRMED




                                                       2